PER CURIAM.
By petition for writ of certiorari we have for review an order of the Florida Industrial Commission bearing date April 12, 1968.
After oral argument and upon consideration of the petition, the briefs and the record, .we conclude that there has been no deviation from the essential requirements of law. The petition is therefore denied.
The petition for attorney’s fees filed by Petitioner is also-denied.
It is so ordered.
■ ERVIN, C. J., DREW, THORNAL and CALDWELL (Retired) JJ., and TAYLOR, Circuit Judge, concur.